Citation Nr: 0600211	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include pes planus, a fungal infection, and 
cold injury residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from June 1955 to June 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.  

The veteran had a hearing before the Board in May 2002, but 
the Veterans Law Judge who held that hearing no longer works 
for the Board.  As such, the veteran was notified in October 
2005 that he could have a hearing before another Judge, 
should he choose, to ensure that the decision rendered by the 
Board would be by a Judge who participated in the hearing as 
required by 38 U.S.C.A. § 7107(c).  The notice sent to the 
veteran was returned with the notation that there was no 
forwarding address.  The Board made efforts to locate a 
current address, but was unable to do so.  Thus, the Board 
finds that it made all appropriate efforts to locate and to 
advise the veteran of his rights.  As such, this matter is 
properly before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had second degree pes planus upon entry into 
service that did not increase in severity at any time during 
service.

3.  The veteran does not have a current foot disability that 
began during service or as a result of his active service.



CONCLUSION OF LAW

A bilateral foot disability, to include pes planus, a fungal 
infection, and residuals of cold injury, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153 
(West 200); 38 C.F.R. §§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2001 and April 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in May 2002.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he currently has a fungal infection 
of both feet that is a continuation of the fungus treated 
during service.  Although his claim includes entitlement to 
service connection for pes planus, he testified before the 
Board in May 2002 that he did not have any problems with flat 
feet and was not advised that he even flat feet until he 
began the claims process with VA.  The veteran has not made 
any specific allegations to support a claim of entitlement to 
service connection for residuals of cold injury to the feet.

Service medical records show that the veteran entered service 
having second degree pes planus.  He was treated for a fungal 
infection of both feet on one occasion during service and was 
discharged in June 1959 without evidence of a foot disorder 
other than the same second degree pes planus noted upon 
entrance examination.  There is nothing in his service 
medical records that could be construed as a complaint 
related to or diagnosis of cold injury to the feet.

Post-service treatment records show that the veteran has a 
lengthy history of diabetes mellitus with painful toes and 
diagnosed peripheral neuropathy due to diabetes.  The veteran 
has been treated for dermatophytosis of the toenails as well 
as chronic ingrown toenails due to blood-flow issues related 
to diabetes.  Treatment records do not include a medical 
opinion linking current complaints of foot problems to an 
event experienced during active service nor to the fungus 
treated during service.

The veteran underwent various VA examinations in July 1993 
and related that he experienced a fungus infection of both 
feet during service that resolved, that he had recently been 
treated for toenail fungus, and that he did not have any 
problems related to having flat feet; there was no mention of 
frostbite or any other cold injury during service or 
otherwise.  The veteran complained of stinging and burning in 
both of his feet for five to seven years as well as a 
tendency to coldness and numbness of the feet for the same 
period of time.  The examiner noted that the veteran had a 
full recovery from a past history of fungal infection and 
currently had minor onychomycosis of the toenails, second 
degree pes planus, and peripheral neuropathy; the examiner 
opined that the veteran's peripheral neuropathy was secondary 
to diabetes mellitus.

At a hearing before the Board in May 2002, the veteran 
testified that he sought treatment for a foot fungus shortly 
after his discharge from service in 1959 and that he had 
participated in periodic treatment for same ever since that 
time.  As noted above, he stated that he had never 
experienced any difficulties due to the second degree pes 
planus diagnosed and there was no testimony with respect to 
cold injury.

Current treatment records from both a private physician and 
from VA show that the veteran is treated for recurrent 
ingrown toenails of both great toes and onychomycosis of 
other toenails.  The private records note a history of fungus 
on both feet from Korean War service in the 1950's.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Given the evidence as outlined above, the Board finds that 
the veteran entered service having a noted disability, second 
degree pes planus, and that he was discharged having the same 
disability without any complaints of problems.  His testimony 
clearly shows that he did not even have complaints related to 
the disability in 2002, much less during service.  Thus, the 
Board finds that the preexisting disability did not increase 
in severity during service.  Consequently, the Board finds 
that pes planus existed prior to service and was not 
aggravated by active service.  Accordingly, service 
connection for pes planus is denied.

The Board also finds that although the veteran was treated 
for a fungal infection of the feet during service, he did not 
have a chronic fungal infection upon discharge from service 
in 1959.  Although he testified in May 2002 that he sought 
treatment at a VA facility for a fungal infection shortly 
after service, VA treatment records showing that treatment 
have not been located.  It is interesting to note at this 
juncture that the veteran advised a VA examiner in 1993 that 
the in-service foot infection resolved during service.  

There is nothing in the medical evidence to suggest that the 
current toenail infection is the same as and/or a 
continuation of the foot infection during service described 
as blisters of the feet.  The notation in the private 
treatment record that the veteran had a history of infection 
since Korean War service does not equate to a medical opinion 
linking a current disability to service, only a recitation of 
history as provided by the veteran.  Thus, the only evidence 
in support of the veteran's claim is his own assertion that 
he believes the current toenail infection is due to the in-
service foot infection.  Because there is no suggestion that 
the veteran has any type of medical training, the Board finds 
that the assertion, standing on its own, is insufficient to 
establish a relationship between treatment for an infection 
approximately forty years ago and a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(laypersons are not competent to offer medical opinions).  
Even if it were shown that the veteran was treated for the 
same fungus post-service in 1959 that he was treated for 
during service, the decades of no evidence of complaints 
and/or treatment shows no continuity of symptomatology.  
Therefore, the Board finds that the veteran's current foot 
disabilities, including fungal infections, did not begin 
during service or as a result of service.  

Finally, the Board finds that there is no evidence of cold 
injury during service and no evidence of residuals of cold 
injury.  The veteran's complaints of sensitivity to cold and 
tingling in his feet have been diagnosed as peripheral 
neuropathy and have been medically linked to his diagnosed 
diabetes mellitus.  As such, the Board also finds that 
residuals of cold injury was not incurred in service and the 
veteran's claim of entitlement to bilateral foot disability, 
to include pes planus, fungal infection, and cold injury 
residuals, is denied.


ORDER

Service connection for bilateral foot disabilities, to 
include pes planus, fungal infections, and cold injury 
residuals, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


